Title: 18th.
From: Adams, John Quincy
To: 


       This forenoon I took a ride, with White, to see our class mate Eaton. We spent about an hour with him and return’d before dinner. Dined at Mr. White’s, and the afternoon went to see his pearl ash works: the sight of these and the account of all the process in making pot and pearl ash, was pleasing because it was new. Leonard complains very much of the stagnation of business; and indeed commerce, as well as the other professions, offer but a miserable prospect to young persons: it is however to be hoped, that the scene will brighten within a few years. And when we have nothing more substantial to support us, we must place our dependence upon hope.
       When I return’d home, I found Mr. Shaw gone to Newbury; where he is to preach to-morrow for Mr. Kimball.
      